Exhibit 10.2

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 2nd
day of August, 2016 (the “Execution Date”), by and between BMR-FRESH POND
RESEARCH PARK LLC, a Delaware limited liability company (“Landlord”), and
ALNYLAM PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).

RECITALS

A. WHEREAS, Landlord and Tenant are parties to that certain Lease dated as of
February 10, 2012 (the “Existing Lease”), whereby Tenant leases certain premises
(the “Premises”) from Landlord in the building at 665 Concord Avenue, Cambridge,
Massachusetts (the “Building”);

B. WHEREAS, Landlord and Tenant desire to extend the Term of the Lease; and

C. WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Existing Lease unless otherwise defined herein.
The Existing Lease, as amended by this Amendment, is referred to collectively
herein as the “Lease.” From and after the date hereof, the term “Lease,” as used
in the Existing Lease, shall mean the Existing Lease, as amended by this
Amendment.

2. Extension Term. The Term is hereby extended by five (5) years and the Term
Expiration Date is hereby amended to mean August 31, 2022. The period of time
commencing on September 1, 2017 (“First Extension Term Commencement Date”) and
ending on the new Term Expiration Date shall be referred to herein as the “First
Extension Term.”

3. Option to Extend Term. Landlord and Tenant acknowledge and agree that
following the First Extension Term, Tenant shall have one (1) Option remaining
for one (1) Option Term, upon the terms and conditions set in Article 42 of the
Existing Lease.

4. Condition of Premises. Tenant acknowledges that (a) it is in possession of
and is fully familiar with the condition of the Premises and agrees to take the
same in its condition “as is” as of the first day of the First Extension Term,
and (b) Landlord shall have no obligation to alter, repair or otherwise prepare
the Premises for Tenant’s continued occupancy for the First Extension Term or to
pay for any improvements to the Premises, except as may be expressly provided in
the Lease.

BioMed Realty form dated 3/27/15

 

LOGO [g97137ex102pg01.jpg]



--------------------------------------------------------------------------------

5. Tenant Improvements.

5.1. Landlord shall make available to Tenant, if properly requested by Tenant
pursuant to Section 5.3 hereof, an allowance up to Two Hundred Sixty-Five
Thousand Dollars ($265,000) (the “First Amendment Allowance”) for improvements
to the Premises consistent with the Permitted Use (the “First Amendment
Improvements”). Tenant shall be responsible for performing and completing any
First Amendment Improvements. The First Amendment Allowance may be applied to
the costs of (a) construction, (b) Landlord’s reasonable third party review of
the First Amendment Improvements, (c) commissioning of mechanical, electrical
and plumbing systems by a licensed, qualified commissioning agent hired by
Tenant (provided that, if the First Amendment Improvements include any work to
HVAC, mechanical, electrical or plumbing related equipment or building controls,
then Tenant shall commission such equipment and perform any necessary
integration of such equipment into the building management system), and review
of such party’s commissioning report by a licensed, qualified commissioning
agent hired by Landlord, (d) space planning, architect, engineering and other
related services performed by third parties unaffiliated with Tenant, (e)
building permits and other taxes, fees, charges and levies by Governmental
Authorities for permits or for inspections of the First Amendment Improvements,
(f) costs and expenses for labor, materials, equipment and fixtures, and (g) the
purchase of any furniture, personal property or other non-building system
equipment to be used in connection with Tenant’s use of the Premises for the
Permitted Use. In no event shall the First Amendment Allowance be used for (w)
the cost of work that is not approved in writing by Landlord, (x) payments to
Tenant or any affiliates of Tenant, (y) costs resulting from any default by
Tenant of its obligations under the Lease or (z) costs that are recoverable by
Tenant from a third party (e.g., insurers, warrantors, or tortfeasors).

5.2. Tenant shall have until January 1, 2018 (the “Allowance Deadline”), to
expend the unused portion of the First Amendment Allowance, after which date
Landlord’s obligation to fund such costs shall expire. Base Rent shall be
increased to include the amount of the First Amendment Allowance disbursed by
Landlord in accordance with this Lease amortized over the initial Term at a rate
of eight percent (8%) annually. The amount by which Base Rent shall be increased
shall be determined (and Base Rent shall be increased accordingly) as of the
First Extension Term Commencement Date and, if such determination does not
reflect use by Tenant of all of the First Amendment Allowance, shall be
determined again as of the Allowance Deadline, with Tenant paying (on the next
succeeding day that Base Rent is due under the Lease (the “First Amendment
Allowance True-Up Date”)) any underpayment of the further adjusted Base Rent for
the period beginning on the First Extension Term Commencement Date and ending on
the First Amendment Allowance True-Up Date.

5.3. Landlord shall not be obligated to expend any portion of the First
Amendment Allowance until Landlord shall have received from Tenant a letter in
the form attached as Exhibit A hereto executed by an authorized officer of
Tenant. In no event shall any unused First Amendment Allowance entitle Tenant to
a credit against Rent payable under the Lease.

5.4. Landlord may refuse to allow any architects, consultants, contractors,
subcontractors or material suppliers to work on the First Amendment Improvements
if Landlord reasonably believes any would cause labor disharmony or may not have
sufficient experience, in Landlord’s reasonable opinion, to perform work in an
occupied Class “A” laboratory research building and in tenant-occupied lab
areas.

 

2



--------------------------------------------------------------------------------

5.5. The First Amendment Improvements shall be considered Alterations and shall
be subject to Article 17 of the Existing Lease; provided that, notwithstanding
anything to the contrary in the Lease to the contrary, in the event of any
conflict between Article 17 of the Existing Lease and this Article 5, the terms
in this Article 5 shall control. Notwithstanding the foregoing or any other
provision of the Existing Lease to the contrary, to the extent Tenant purchases
any personal property with the First Amendment Allowance (subject to the
limitation in Section 5.1(g)). Tenant shall have the right (but not the
obligation) to remove and retain all or any portion of such personal property
(subject to the limitation in Section 5.1(g)) prior to the expiration or earlier
termination of the Lease; provided that, Tenant shall comply with all
obligations of Tenant under the Lease with respect to such removal, including
the obligations set forth in Section 17.7 of the Original Lease.

5.6. Landlord shall not be obligated to reimburse Tenant for costs or expenses
relating to the First Amendment Improvements that exceed the amount of the First
Amendment Allowance. Landlord shall not unreasonably withhold, condition or
delay its approval of any budget for First Amendment Improvements that is
proposed by Tenant.

5.7. Upon submission by Tenant to Landlord from time to time, but not more than
once per month, of (a) a statement (a “Fund Request”) setting forth the total
amount of the First Amendment Allowance requested at such time, (b) a summary of
the First Amendment Improvements performed (to the extent such First Amendment
Improvements performed are to be paid for out of such Fund Request) using AIA
standard form Application for Payment (G 702) executed by the general contractor
and by the architect (to the extent applicable), (c) invoices from the general
contractor, the architect, and any subcontractors, material suppliers and other
parties requesting payment with respect to the amount of the First Amendment
Allowance then being requested, and (d) except with respect to the final Fund
Request, conditional lien releases from the general contractor and each
subcontractor and material supplier with respect to the First Amendment
Improvements performed that correspond to the Fund Request each in a form
reasonably acceptable to Landlord and complying with Applicable Laws, then
Landlord shall, within thirty (30) days following receipt by Landlord of a Fund
Request and the accompanying materials required by this Section, pay to (i) as
elected by Landlord, the applicable contractors, subcontractors and material
suppliers or to Tenant for payment to the same or (ii) Tenant (for reimbursement
for payments made by Tenant to such contractors, subcontractors or material
suppliers as a result of Tenant’s decision to pay for the First Amendment
Improvements itself and later seek reimbursement from Landlord in the form of
one or more Fund Requests in accordance with this Amendment), the amount of the
First Amendment Improvement costs set forth in such Fund Request; provided,
however, that and any Fund Request under this Section shall be subject to the
payment limits set forth in this Article 5.

5.8. In addition to the other requirements of this Article 5. Tenant shall,
concurrently with the submission of each Fund Request for the First Amendment
Improvements, provide Landlord with an estimate of (a) the percentage of design
and other soft cost work that has been completed, (b) design and other soft
costs spent through the end of the previous month, both

 

3



--------------------------------------------------------------------------------

from commencement of the First Amendment Improvements and solely for the
previous month, (c) the percentage of construction and other hard cost work that
has been completed, (d) construction and other hard costs spent through the end
of the previous month, both from commencement of the First Amendment
Improvements and solely for the previous month, and (e) the anticipated or
actual, as applicable, date of substantial completion of the First Amendment
Improvements.

6. Base Rent. Effective as of the first day of the First Extension Term, Tenant
shall pay to Landlord, as Base Rent for the Premises, the applicable amounts set
forth in the chart below:

 

Dates

   Square Feet of
Rentable Area      Base Rent per
Square Foot of
Rentable Area      Monthly Base
Rent      Annual Base
Rent  

September 1, 2017 – August 31, 2018

     15,150       $ 45.00 annually       $ 56,812.50       $ 681,750   

September 1, 2018 – August 31, 2019

     15,150       $ 46.35 annually       $ 58,516.88       $ 702,202.50   

September 1, 2019 – August 31, 2020

     15,150       $ 47.74 annually       $ 60,271.75       $ 723,261   

September 1, 2020 – August 31, 2021

     15,150       $ 49.17 annually       $ 62,077.13       $ 744,925.50   

September 1, 2021 – August 31, 2022

     15,150       $ 50.65 annually       $ 63,945.63       $ 767,347.50   

7. Broker.

7.1. Tenant represents and warrants that it has not dealt with any broker or
agent in the negotiation for or the obtaining of this Amendment, other than
Transwestern | RBJ (“Tenant’s Broker”), and agrees to reimburse, indemnify,
save, defend (at Landlord’s option and with counsel reasonably acceptable to
Landlord, at Tenant’s sole cost and expense) and hold harmless the Landlord
Indemnitees for, from and against any and all cost or liability for compensation
claimed by any such broker or agent, other than Tenant’s Broker, employed or
engaged by it or claiming to have been employed or engaged by it. Tenant’s
Broker is entitled to a leasing commission in connection with the making of this
Amendment, and Landlord shall pay such commission to Tenant’s Broker pursuant to
a separate agreement between Landlord and Tenant’s Broker.

7.2. Landlord represents and warrants that it has not dealt with any broker or
agent in the negotiation for or the obtaining of this Amendment, and agrees to
reimburse, indemnify, save, defend (at Landlord’s sole cost and expense) and
hold harmless Tenant for, from and against any and all cost or liability for
compensation claimed by any such broker or agent employed or engaged by it or
claiming to have been employed or engaged by it.

 

4



--------------------------------------------------------------------------------

8. No Default. Tenant hereby represents, warrants and covenants that, to the
best of its knowledge, neither Landlord nor Tenant is in default of any of its
respective obligations under the Existing Lease and no event has occurred that,
with the passage of time or the giving of notice (or both) would constitute a
default by either Landlord or Tenant thereunder.

9. Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Lease should be sent to:

Alnylam Pharmaceuticals, Inc.

300 Third Street

Cambridge, Massachusetts 02142

Attn: Chief Operating Officer

with a copy to:

Faber Daeufer Itrato & Cabot PC

950 Winter Street, Suite 4500

Waltham, Massachusetts 02451

Attn: Brian Connelly

10. Effect of Amendment. Except as modified by this Amendment, the Existing
Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed. In the event of any conflict between the terms contained in this
Amendment and the Existing Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties.

11. Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees. Nothing in this Section shall in any way alter the provisions of the
Lease restricting assignment or subletting.

12. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.

 

5



--------------------------------------------------------------------------------

13. Authority. Tenant guarantees, warrants and represents that the individual or
individuals signing this Amendment have the power, authority and legal capacity
to sign this Amendment on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf such individual or individuals have
signed.

14. Counterparts; Facsimile and PDF Signatures. This Amendment may be executed
in one or more counterparts, each of which, when taken together, shall
constitute one and the same document. A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as a sealed
Massachusetts instrument as of the date and year first above written.

 

LANDLORD: BMR-FRESH POND RESEARCH PARK LLC, a Delaware limited liability company
By:  

/s/ William Kane

Name:  

William Kane

Title:  

Senior Vice President, East Coast Leasing

TENANT: ALNYLAM PHARMACEUTICALS, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as a sealed
Massachusetts instrument as of the date and year first above written.

 

LANDLORD: BMR-FRESH POND RESEARCH PARK LLC, a Delaware limited liability company
By:  

 

Name:  

 

Title:  

 

TENANT: ALNYLAM PHARMACEUTICALS, INC., a Delaware corporation By:  

/s/ John Maraganore

Name:  

John Maraganore

Title:  

Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF FIRST AMENDMENT ALLOWANCE ACCEPTANCE LETTER

[TENANT LETTERHEAD]

BMR-Fresh Pond Research Park LLC

17190 Bernardo Center Drive

San Diego, California 92128

Attn: Senior Vice President, Real Estate Legal

[Date]

 

Re: First Amendment Allowance

To Whom It May Concern:

This letter concerns that certain Lease dated as of [            ], 20[    ] (as
amended, the “Lease”), between BMR-Fresh Pond Research Park LLC (“Landlord”) and
Alnylam Pharmaceuticals, Inc. (“Tenant”). Capitalized terms not otherwise
defined herein shall have the meanings given them in the Lease.

Tenant hereby notifies Landlord that it wishes to exercise its right to utilize
the First Amendment Allowance pursuant to Article 5 of the First Amendment to
Lease dated as of [            ], 2016.

If you have any questions, please do not hesitate to call [                    ]
at ([            ]) [            ]-[            ].

 

Sincerely, [Name] [Title of Authorized Signatory]

 

cc: Denis Sullivan

Karen Sztraicher

Bill Kane

Kevin Simonsen